Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Matthew Lattig on 3/24/21.
The application has been amended as follows: 
Replace Claims 9, 11 as indicated below.
9. The system of claim 1, wherein the image that is captured is selected from a group consisting of any of a still image, a single image, a frame in a video sequence of video frames, with and without audio, and an image in a different type of sequence of images.
11. The system of claim 1, wherein the sensor is selected from a group consisting of any of a motion-activated camera, a camera set on a timer, a video camera, a heat sensor, an infrared sensor, an infrared camera, a satellite image camera, a spectral data camera, a digital camera, a film camera, radar imagery, a sonar 
The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 13, 18) “one or more sensors arranged in various locations of a site area, each sensor covering a zone of interest (ZOI) in the site area, each sensor assigned a random number and triggered to capture an image upon an animal entering its ZOI so as to trigger the sensor, a random number generator  which, prior to commencement of game play, is configured to generate and assign values to each of the sensors in the site area, the one or more sensors represented as numbered sensors, a game application module programmed to allocate a respective numbered sensor to each of the participating one or more game players for game play, a drawing module programmed to call a sequenced drawing of the numbered sensors upon a triggering event resultant from a captured image of an animal in each of the numbered sensors' ZOI, a database for storing the assigned value corresponding to its numbered sensor along with the image captured upon the triggering event, a classification module programmed to analyze stored images to determine which of the stored images pass a criteria for bonus classification, and a gaming module programed to convey an award to one or more of the game players associated with a numbered sensor whose captured image warrants a bonus classification”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
	Drawing random numbers in a game is well known in the art. For instance, Bozeman (2006/0119034) teaches drawing random numbers in a game. However, 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON T YEN/Primary Examiner, Art Unit 3715